IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DONALD BETHEA,                    : No. 150 EM 2016
                                  :
                Petitioner        :
                                  :
                                  :
           v.                     :
                                  :
                                  :
COMMONWEALTH OF PENNSYLVANIA, :
SUPERIOR COURT OF PENNSYLVANIA, :
COMMON PLEAS COURT OF             :
PHILADELPHIA, DISTRICT ATTORNEY'S :
OFFICE OF PHILADELPHIA, COURT     :
REPORTER AND INTERPRETER ADM.,    :
                                  :
                Respondents       :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition and/or Alternative

Mandamus, the Application for Waiver and Modification of Rules, and the “Motion to

Remove Constitutional [sic] Deficient Assistance of Counsel From Obstruction and

Impeding Disclosure of Discovery on PCRA Collateral Review Appeal Permanently” are

DENIED.